           Case 4:19-cv-00710-KGB Document 9 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KEVIN WYLES                                                                          PETITIONER

v.                                  Case No. 4:19-cv-00710 KGB-PSH

LUCAS EMBERTON, et al.                                                              RESPONDENT

                                            JUDGMENT

        Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Kevin Wyles’ writ of habeas corpus is dismissed without prejudice. The relief requested

is denied. The Court certifies, pursuant to 28 U.S.C. § 2253(c)(2), that a certificate of appealability

is denied because the Court is not persuaded that Mr. Wyles can make a substantial showing of the

denial of a constitutional right.

        It is so adjudged this19th day of January, 2021.

                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
